CHARLES J. SCHUCK, Judge.
The Standard Oil Company of New Jersey and J. G. Frede-king, Hinton, West Virginia, entered into several contracts, all of which are exactly alike, except as to the places in which the operations under the contracts were to be carried on. For the purpose of operating under the several contracts in the *361different territories J. G. Fredeking created several different partnerships, three in number, and these partnerships are the claimants for refunds of taxes, allegedly improperly paid, in three different claims presented to this court for consideration.
An examination of the records submitted, including the contracts mentioned, has raised the question as to whether or not the several partnerships were in fact employees of the Standard Oil Company or whether they were independent concerns acting as independent agents and consequently liable to the tax which, as indicated, had been paid.
For some time these questions were under consideration in the state tax department, and after a very thorough examination of the facts as presented and the law relating thereto, the tax department concluded that the relationship of employer and employee existed as between the Oil Company and the several partnerships, and that the partnerships were accordingly entitled to a refund in the amounts set forth in their respective petitions filed in this court. A very able and elaborate statement or brief is filed in each case by the tax department sustaining its contention that the refunds should be allowed.
In view of the questions presented and the issues involved, we have examined the contracts in question and the tax statutes relating to the matter as submitted, and their application thereto, and agree with the conclusions reached by the state tax commissioner. The state tax department recommends the payment of the several claims and the attorney general approves the same in the amount of each claim, respectively.
We are therefore of the opinion that in claim no. 359-S, J. G. Fredeking, et als, partners doing business as Fredeking and Fredeking, claimants are entitled to a refund in the sum of *362six hundred one dollars and seventy-five cents ($601.75) and we make an award accordingly.
In claim no. 360-S, J. G. Fredeking and T. H. Price, partners doing business as T. H. Price Oil Company, claimants are entitled to a refund of $747.44, and an award is made accordingly in the amount of seven hundred forty-seven dollars and forty-four cents ($747.44).
In claim no. 361-S, J. G. Fredeking and others doing business as the Service Oil & Gas Company, claimants are entitled to a refuncl of $602.78 and an award is made in their favor in the sum of six hundred two dollars and seventy-eight cents ($602.78), accordingly.